Citation Nr: 0030454	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in July 1978, after having 
served on active duty for a period in excess of 26 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in October 1998, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  A hearing was held before a hearing officer at the 
RO in March 1999.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death, at age 65 in 
September 1997, was arrhythmia, due to or as a consequence of 
coronary artery disease.

2.  At the time of the veteran's death, service connection 
was in effect for tinnitus, rated 10 percent disabling, and 
for L-1 anterior wedging, bilateral hearing loss and external 
hemorrhoids, rated, in each instance, as noncompensable.

3.  Coronary artery disease was initially shown during 
wartime service.

4.  The veteran's death was occasioned by a service-related 
disease.


CONCLUSIONS OF LAW

1.  A disability incurred in service caused the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 and Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096,___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.312 (2000).  

2.  The criteria for an award of DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 1991 & Supp. 2000); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The Board observes that, during the pendency of this appeal, 
relative to the appellant's claim for service connection for 
the cause of the veteran's death, the provisions of 
38 U.S.C.A. § 5107, which concern VA's duty to assist a 
claimant with the development of facts pertinent to his or 
her claim, have been substantially revised.

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute has no 
"well-grounded claim" requirement and instead requires more 
generally that VA assist a claimant with the development of 
facts pertinent to his or her claim.  Such assistance 
specifically includes providing a medical examination "when 
such examination may substantiate entitlement to the benefits 
sought."  While the revision specifies that the person 
submitting a claim for benefits shall have the burden of 
proof, only in cases where "no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement" may VA decide a claim for benefits without 
providing assistance.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096,___ (2000) (to 
be codified as amended at 38 U.S.C. § 5107).

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 2000).  In addition, to establish service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of the veteran's death, service connection was in 
effect for tinnitus, rated 10 percent disabling, and for L-1 
anterior wedging, bilateral hearing loss and external 
hemorrhoids, rated, in each instance, as noncompensable.

The official death certificate reflects that the immediate 
cause of the veteran's death, at age 65 in September 1997, 
was arrhythmia, due to or as a consequence of coronary artery 
disease.

With respect to her claim for service connection for the 
cause of the veteran's death, the appellant contends that the 
coronary artery disease implicated in his death was traceable 
to service.  In this regard, she points out that an X-ray 
administered the veteran in service in April 1972 revealed 
findings including "a plaque in [his] aorta".  In the 
alternative, she avers that the veteran's fatal heart disease 
resulted from tobacco dependence acquired in service.  

In considering the appellant's claim for service connection 
for the cause of the veteran's death, the Board observes that 
coronary artery disease was not initially assessed until many 
years after the veteran retired from service, which 
consideration negates any notion of according service 
connection therefor on a presumptive basis in accordance with 
the provisions of 38 U.S.C.A. §§ 1112, 1131 (West 1991 & 
Supp. 2000) and 38 C.F.R. §§ 3.307, 3.309 (2000).  
Nevertheless, as brought to the Board's attention by the 
appellant, an X-ray administered the veteran in service in 
April 1972 does in fact reveal findings including "a plaque 
in [his] aorta".  Because the Board regards such finding to 
comprise an early clinical indicia of the veteran's 
subsequently assessed coronary artery disease (and inasmuch 
as an element of equivocation inheres relative to a January 
1999 opinion by a VA physician bearing on such matter), the 
Board is satisfied that the coronary artery disease which 
occasioned the veteran's death is (on a direct basis) 
service-related.  Therefore, service connection for the cause 
of the veteran's death is granted.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

II.  DIC Pursuant to 38 U.S.C.A. § 1318

The appellant avers, in substance, that entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318 is warranted.  

With respect to the claim of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, under the law, in the context 
of this issue, an appellant is entitled to receive 
compensation, "in the same manner as if the veteran's death 
were service connected (italics added)", if the veteran had 
been in receipt or entitled to receive compensation at the 
time of his death for a service-connected disability that had 
been continuously rated totally disabling for a period of 10 
or more years immediately preceding death.  38 U.S.C.A. 
§ 1318(b)(1).  However, given the disposition advanced by the 
Board in the preceding section, wherein it concluded that the 
veteran did in fact die owing to a service-related disease, 
further entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 does not inhere.  See Cole v. West, 13 Vet. App. 268, 
273 (1999) (only the "surviving spouse of a veteran who dies 
from an injury or disease that is not service connected" 
qualifies for DIC pursuant to 38 U.S.C.A. § 1318).  Given the 
foregoing, then, and since the law rather than the evidence 
is dispositive of the resolution of this aspect of the 
appeal, the claim for an award of DIC benefits pursuant to 
38 U.S.C.A. § 1318 is without legal merit and is, 
accordingly, denied.  See Sabonis, supra.  


ORDER

Service connection for the cause of the veteran's death is 
granted.

Dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 is denied. 



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

